Exhibit 10.11

CORPORATE SUPPORT AGREEMENT



 

THIS CORPORATE SUPPORT AGREEMENT

made May 1st , 2007.





BETWEEN:



SWEETWATER CAPITAL CORP.

of 1000-789 West Pender
Street, Vancouver, British Columbia, Canada, V6C 1H2



(the "

Service Provider")



OF THE FIRST PART

AND:



ZORO MINING CORP.

of 1010-789 West Pender Street, Vancouver,
British Columbia, Canada, V6C 1H2;



(the "Client")



OF THE SECOND PART

WHEREAS:



A.                      The Service Provider maintains office premises and
corporate services in Vancouver, British Columbia equipped specifically for the
purpose of providing essential corporate services and facilities to clients as
more particularly described herein;



B.                      The Client is a US Reporting Issuer having a principal
address in Vancouver, British Columbia in need of premises and services for the
purpose of maintaining it operations and corporate headquarters in the Province
of British Columbia;



C.                      The Service Provider has agreed to provide the services
to the client on the terms and conditions contained herein:



NOW THEREFORE

this Agreement witnesseth that in consideration of the premises and of the
mutual covenants and agreements hereinafter set out, the parties hereto covenant
and agree as follows:





SECTION 1 - INTERPRETATION

1.01                    Interpretation

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:



(a)       "this Agreement" means this Agreement and all Schedules attached
hereto:

(b)       any reference in this Agreement to a designated "Section",
"Subsection", "Schedule" or other subdivision refers to the designated Section,
Subsection, Schedule or other subdivision of this Agreement;



--------------------------------------------------------------------------------



- 2 -



(c)       the words "herein" and "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular Section, Subsection
or other subdivision of the Agreement;

(d)       any reference to a statute included and, unless otherwise specified
herein, is a reference to such statute and to the regulations made pursuant
thereto, with all amendments made thereto and in force from time to time, and to
any statute or regulations that may be passed which has the effect of
supplementing or superseding such statue or such regulation; and

(e)       words importing the masculine gender include the feminine or neuter
gender and words in the singular include the plural, and vice versa.

1.02                    Headings

The headings of the Sections and Subsections of this Agreement are inserted for
convenience of reference only and shall not in any way affect the construction
or interpretation of this Agreement or of any part thereof.



1.03                    Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia, Canada.



1.04                    Severability

In the event that any provision of this Agreement or any part thereof is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby,
and the remaining provisions shall be construed as if the invalid, illegal or
unenforceable provisions had been deleted from this Agreement.



1.05                    Currency

All references to dollars or funds herein mean lawful currency of the Canada.



 

SECTION 2 -SERVICES

2.01

                    The Service Provider agrees to provide a corporate address,
with fully furnished offices equipped with telephones,internet services, support
services, board room facilities, non-alcoholic refreshments, postage facilities,
repairs and maintenance to office equipment located in the premises and all
incidental services thereto to the Client as required by the Client in order for
the Client to be able to perform its corporate activities in Vancouver, British
Columbia commensurate with the needs of like corporations as if they had
maintained their own fully furnished and staffed premises for the same purposes.



2.02                    Upon request and at the direction of the Client, the
Service Provider further agrees to provide personnel to the client to assist
with the following services in the premises:





--------------------------------------------------------------------------------



- 3 -



i)       receptionist;



ii)      secretarial;



iii)     bookkeeping and accounting services;



iv)      corporate records clerks;



vi)      qualified personnel to assist in the preparation of quarterly, interim
and annual financial statements as required under SEC guidelines for independent
review by outside auditors;



vii)     qualified personnel to assist in arranging for timely disclosure of all
material facts in the affairs of the Client;



viii)    qualified personnel to assist in perusing and replying to all corporate
inquiries and correspondence; and



vii)     qualified personnel to draft disclosure documents for filing with the
Securities and Exchange Commission in the USA and with the applicable securities
commissions in Canada for review by independent outside legal counsel selected
by the Client.



2.03                    At the request of the Client and/or for the Client's
scrutiny and evaluation, the Service Provider further agrees to provide the
following services during the term of this Agreement, :



i)       reviewing the financial position of the Client and providing
recommendations thereon;

ii)      assisting in formulating plans and budgets from time to time for the
Client;

iii)     disseminating such information to persons in accordance with the
marketing plan of the Client to encourage participation in the development of
the Client;

iv)       recommending and thereafter retaining the services of professionals as
requested;



v)       recommending on the basis of evaluations provided by professionals,
suitable business opportunities for acquisition and participation;



vi)      establishing and maintaining suitable banking rela-tions as requested;



vii)     helping to ensure the maintenance of proper accounting records and
compiling monthly statements of source and application of funds;



viii)    arranging for the payment of all payables of the Client and/or any
subsidiaries; and





--------------------------------------------------------------------------------



- 4 -



ix)      suggesting experienced personnel to assist the Client with advice on
mergers and acquisitions, financings and investor support services as required
by the Client with the assistance of outside professionals in order for
management of the Client to be able to diligently pursue corporate
opportunities.



2.04                    Terms of Sublease



The Client acknowledges and accepts the terms and conditions of the Head Lease
as provided in Schedule A hereto between the Service Provider and the landlord
for the demised premises in which the Client will be located pursuant to this
agreement. Such terms and conditions will be binding on the Client as they may
relate to the Client unless otherwise agreed in writing by the Service Provider.



2.05                    Term

This Agreement shall be for a period of 18 months commencing January 1, 2007 and
expiring June 30, 2008 unless extended thereafter on a month-to-month basis or
for an extended term in writing.



2.06                    Payment for Services

The remuneration of the Service Provider for its services shall be the sum of
CDN$15,000 per month plus GST at the prescribed rate payable in advance in equal
monthly installments on the first business day of each calendar month, the first
of such installments to be payable on the first day of May 1, 2007 in the amount
of CDN$60,000 plus GST.



SECTION 3 - DISPUTES



3.01                    Any dispute arising under this agreement shall be
settled by arbitration pursuant to applicable Arbitration Statutes in effect in
the Province of British Columbia by a single arbitrator if the parties hereto
are able to agree on a single arbitrator within thirty (30) days after written
demand to arbitrate is given in writing by one party to the other, and failing
such agreement, by three arbitrators, one to be appointed by the Client, one to
be appointed by the Service Provider, and the third to be appointed by such two
arbitrators, and the decision of the single arbitrator or a majority of the
arbitrators if three are appointed, shall be final and binding upon the parties
hereto, and such decision shall include a direction as to the costs of the
arbitration.





--------------------------------------------------------------------------------



- 5 -



 

SECTION 4 - EARLY TERMINATION

4.01                    This Agreement is subject to early termination by the
Service Provider on ninety (90) days written notice.

4.02                    This Agreement is subject to early termination by the
Client on sixty (60) days written notice. In the event the Client terminates
this Agreement, the Client shall be liable for the payment of monthly service
fees for an additional period of six (6) months after the date notice is given
which amount is the agreed upon amount of liquidated damages the Service
Provider will suffer or incur as a result of the early termination of this
Agreement.

SECTION 5 - SERVICE PROVIDER'S COVENANTS

5.01                    Upon termination of this Agreement for any reason, or
whenever requested by the Service Provider, the Client shall deliver to the
Service Provider all property belonging to the Service Provider, including,
without limitation: any keys, security cards, passwords, devices or other
property which may have come into the Client's possession during the course of
the Agreement;



5.02                    The Service Provider covenants with the Client to
provide access to the business premises during normal business hours during the
Term and after normal business hours provided access by the Client shall only be
made in accordance with the guidelines from time to time imposed on tenants in
the building leased by the Service Provider;



5.03                    The Service Provider shall maintain the office premises
in good repair and properly maintained with acceptable janitorial services;



5.04                    

The Service Provider, its employess, agents and contractors will keep
confidential and shall not use or disclose any information (other than
information which is readily ascertainable from trade sources or public
information) obtained from the Client.



5.05                    The Service Provider shall throughout the Term keep the
premises insured for loss and damage

as required by the Head Lease in Schedule A section 10 Tenant's Insurance and,
at the option of the Client, will add the Client to this coverage as an
additional insured in respect of all applicable insurances. Furthermore the
Service Provider will waive all rights of subrogation against the Client in the
event of loss or damage to property insured per Tenant's Insurance 10.02 (b) of
the Head Lease. The Service Provider shall pay when due all premiums necessary
for the above purpose provided that the Service Provider's obligation under this
covenant shall immediately cease if the insurance covenanted for shall be
rendered void by any act or default of the Client;





5.05

                    The Service Provider will endeavor to ensure that any
agents, contractors or subcontractors engaged by the Service Provider, directly
or at the request of the Client, maintain worker's compensation coverage,
Commercial General Liability Insurance in an amount of not less than $1 million
and any other forms of insurance that may reasonably required by the Client;







--------------------------------------------------------------------------------



- 6 -



5.05                    The Service Provider shall if the premises are damaged
by fire reinstate the premises at his sole expense, with all reasonable speed;
and



5.06                    If the premises or any part of them are damaged by fire
during the Term of this lease, with the result that they are rendered unfit for
habitation, then the fees reserved by this Agreement or a fair proportion
thereof in accordance with the nature and extent of the damage shall be
suspended until the leased premises are again fit for habitation.



5.07

                    Limitations on Authority. Without the express written
consent of the Client, the Service Provider shall not have any authority to
enter into, execute or deliver any contract, agreement or other instrument in
the name or on behalf of the Client, and nothing herein contained shall
authorize or empower the Service Provider to assume or create any obligation,
liability or responsibility whatsoever, express or implied, on behalf of or in
the name of the Client, or to bind the Client in any manner unless at the
written direction of an authorized representative employee or representative of
the Client.





5.08                    Indemnity



The Service Provider and the Client mutually agree to indemnify and hold
harmless the the other party, its directors, officers, employees, agents and
contractors for and against all actions, suits, demands, claims and costs of
defending such claims unless arising from the gross negligence or willful
misconduct of the Client.



SECTION 6 - MISCELLANEOUS

6.01                    Amendment or Termination

No amendment or termination of this Agreement shall be valid unless it is in
writing and executed by the parties hereto.



6.02                    Further Assurances

The parties hereto shall execute all such further documents and give all such
further assurances as may be required to carry out the purpose and intent of
this Agreement.



6.03                    Personal Agreement

This Agreement is personal to the parties hereto and shall not be assigned
except by operation of law. If this Agreement is assigned by operation of law,
it shall enure to the benefit of and be binding upon such assigns. This
agreement shall enure to the benefit of and be binding upon the parties hereto.



6.04                    Notices

All notices and other communications required or permitted to be given hereunder
shall be in writing and shall be delivered to the party for whom it is intended
at the address for such party as set forth in this Agreement, or to such other
address as either party may provide in writing to the other pursuant to the
provisions in this Subsection or may be sent by telecopy or by means of
facsimile transmission. Any notice shall be deemed to have been received by the
party to whom it is delivered, when delivered, and if transmitted by telecopy or
facsimile transmission, upon transmission.





--------------------------------------------------------------------------------



- 7 -



6.05                    Entire Agreement

This Agreement contains the entire understanding between the parties and
supersedes any prior understandings and agreements between them respecting the
subject matters hereof. There are no other representations, agreements,
arrangements, or understandings, oral or written, between and among the parties
hereto or any of them, relating to the subject matter of this Agreement.



 

 



--------------------------------------------------------------------------------



- 8 -



 

 

 

                        IN WITNESS WHEREOF,

the parties hereto have executed these presents the day and year first written
above.





Signed by the duly authorized officers of
SWEETWATER CAPITAL CORP.
in the presence of :

Per:_____________________________

Per:_____________________________

)
)
)
)
)
)
)

 



 

   

SIGNED, SEALED AND DELIVERED
by ZORO MINING CORP.
in the presence of:

________________________________
Witness

________________________________
Address

________________________________
Postal Code

)
)
)
)
)
)
)
)
)
)
)
)





_________________________________
(Authorized Signatory)





--------------------------------------------------------------------------------



- 9 -



 

Schedule A



Head Lease Provisions



 

 